Title: To John Adams from C. W. F. Dumas, 7 June 1785
From: Dumas, C. W. F.
To: Adams, John


          
            Monsieur Lahaie
            Lahaie 7e. Juin 1785
          
          Je me vois honoré des vôtres du 11, 18 & 29 May; Je sens l’incongruité qu’il y auroit à venir prendre congé sans Lettres de rappel, & j’ai soin de la faire sentir aussi à tous ceux qui m’en parlent. J’espere que Mr. Franklin conservera autant de vigueur de corps, qu’il en montre d’esprit en s’embarquant à 80 ans.
          Je serois bien aise que vous eussiez la bonté de me marquer la conduite que vous desirez, Monsieur, que je tienne avec Sir Harris quand il reviendra ici. Lorsqu’il vint déployer son caractere, il fit annoncer son arrivée à tous, grands & petits; mais il ne fit rien dire ni à l’hôtel des Et. Un. ni chez moi. J’en conclus alors, que nous devions être com̃e deux paralleles, qui etant prolongées dans une même direction, ne se touchent jamais. Mais com̃e ceci ne regarde que le besoin personnel que nous ne pouvons avoir l’un de l’autre, je suis prêt, toutes les fois que le service des Etats-Unis en profiteroit, à aller chez lui lorsque vous le souhaiterez.
          J’ai prié ces Messieurs d’Amsterdam de me faire avertir, lorsqu’ils com̃enceront le déménagement & l’expédition de vos effets, & j’attends de leurs nouvelles d’un moment à l’autre, pour me rendre à l’hôtel, & avoir le soin de vos Livres, Tablats, & Echelles, que vous me recom̃andez.
          Quant aux affaires de la rep. externes, elles continuent de traîner en longueur. Les internes sont poussées avec plus de vigueur. Vendredi il y a eu une résolution, quant à Rotterdam, fort désagréable au St. & à ses créatures; & une Proposition d’Amstm., rendue tout de suite commissoriale, encore plus allarmante pour lui. Sa Com̃ission de Cape. gl. lui donne le Com̃andement, mais non la direction, de l’Armée; il s’étoit emparé de la derniere, com̃e de bien d’autres choses: il y a tout à parier que dans peu il sera mis ordre à cela.
          Les affaires dans l’Empire sont dans une crise, dont je pourrai peut-être bientôt vous apprendre le développement.
          Ma famille, Monsieur, est sensible, com̃e elle le doit, à votre bon souvenir, & vous présente, ainsi qu’à Mesdames Adams, ses respects avec les miens
          De votre Excellence le très-humble & très-obéissant serviteur
          
            Cwf Dumas
          
          
            Vous voudrez bien, Monsieur, après avoir lu l’incluse, avoir la bonté d’en arrêter le cachet avec une oublie, & de l’acheminer.
            
            Je suis informé que demain Mr. De Maillebois présentera un Mémoire aux Et. Genx. contre le S—
            P.S. J’allois faire partir cette Lettre, lorsqu’un Ami, au sortir de l’Assemblée de L. h. p., dont il est membre, est venu amicalement & confidentiellement m’avertir, que L. h. p. ont reçu de Londres la nouvelle de l’Audience & présentation de V. E. com̃e Ministre des Et. Un. près de Sa M. Br.; que cette démarche a étonné & blessé L. h. p.; qu’on a trouvé que ce n’est ni décent, ni dans l’ordre, d’envoyer & accréditer un Ministre, accrédité près d’une Puissance, sans en donner coñoissance ni explications a celle-ci, chez une autre Puissance; qu’on a cité à cette occasion, dans l’Assemblée, un Roi de Suede, qui prit un pareil procédé pour affront & hostilité; que dans les débats que cela a occasionnés, quelques bien intentionnés & modérés (entre autres l’Ami, que je vous ferai connoître dans la suite) ont opiné de charger Mr. Fagel de m’entretenir làdessus, & d’ajuster l’affaire avec moi de maniere que L. h. p. eussent contentement; mais que le sentiment d’autres, aisés à deviner, a prévalu, savoir, de faire écrire directement à leur Ministre à Londres, pour savoir si Mr. Adams, qui vient d’avoir audience, &c. près de S. M. Br., étoit le même qui se trouvoit toujours accrédité chez eux ou un autre de même nom.— On m’a fait part de tout cela expressément pour vous l’apprendre sans délai: & l’on est d’avis que la chose pourroit peut-être se raccom̃oder encore, sans un éclat désagréable & à V. E. & au Congrès, si vous écriviez & faisiez présenter incessam̃ent une Lettre à L. h. p., où vous leur exposeriez votre cas, & les raisons propres à disculper le Congrès. Je m’acquitte fort à la hâte de Votre Exce. le susdit
            
              Cwf Dumas
            
          
         
          TRANSLATION
          
            Sir
            The Hague, 7 June 1785
          
          I find myself honored by your letters of 11, 18, and 29 May. I feel the incongruity there would be in coming to take leave without letters of recall, and I am taking care to make it felt as well by all of those who speak of it with me. I hope that Mr. Franklin shall conserve as much vigor of body as he demonstrates of mind as he engages himself at eighty years of age.
          I would be most grateful if you were to have the goodness to indicate the character, sir, that you would like me to assume with Sir Harris when he returns here. When he came in his official capacity, he announced his arrival to all, the large and small, but he did not call at the Hôtel des États-Unis or at my residence. I thereby concluded that we were to be like two parallel lines, which being extended in the same direction, never make contact. But as this only concerns personal obligations that we do not have for each other, I am prepared, if the service to the United States will benefit, to go to his residence if you wish.
          I prayed the gentlemen from Amsterdam to notify me the moment they begin the removal and packing of your effects, and I await the call at any time now to go to the legation and tend to the books, shelves, and ladder that you have entrusted to me.
          As to the external affairs of the republic, they continue to drag on at length. The internal ones move forward with greater vigor. On Friday there was a resolution pertaining to Rotterdam that was quite disagreeable to the stadholder and his followers, and a proposition from Amsterdam, rendered immediately commissorial, even more alarming to him. His commission as captain general grants him the command, but not the direction, of the army; he seized the latter, as he did quite a few other things. There is every reason to believe that some order shall be imposed on this soon.
          Affairs in the empire are in a crisis, the developments of which I shall perhaps soon be able to inform you.
          My family, sir, is sensitive, as they ought to be, to your good memory, and present to you, as well as to the Adams ladies, their respects along with mine.
          Your excellency’s most humble and most obedient servant
          
            Cwf Dumas
          
          
            You would be so kind, sir, after having read the letter herein, to have the goodness to reattach the seal with a wafer and send it along.
            I am informed that tomorrow Mr. Maillebois will present a memoir to the States General against the stadholder.
            P.S. I was about to send off this letter, when a friend, upon the recess of a meeting of Their High Mightinesses, of which he is a member, came to notify me cordially and confidentially that Their High Mightinesses received the news from London of your excellency’s audience and introduction as minister of the United States to His Britannic Majesty; that this astonished and wounded Their High Mightinesses; that it was found neither decent nor proper to send and authorize a minister to one nation who is already authorized to another without giving notification nor explanation to the latter; that during this meeting of the assembly a king of Sweden was said to have taken a similar proceeding as an affront and a hostile act; that in the debates that this occasioned some well-intentioned and moderate persons (among others the friend, whom I will reveal to you in due time) suggested that Mr. Fagel be entrusted to inform me of this and to remedy the affair with me in such a way that Their High Mightinesses might be satisfied; but that the sentiment of others, the identities of whom are easy to guess, prevailed, namely, to write directly to their minister in London to ascertain whether the Mr. Adams who has recently had an audience with His Britannic Majesty was the same person still found to be authorized to them, or another person of the same name. I was apprised of all of this expressly to inform you of it without delay, and it is thought that the affair could still be resolved without a scandal, disagreeable as much to your excellency as to Congress, if you were to write and have a letter presented with dispatch to Their High Mightinesses, wherein you would present your case and the particular circumstances that are sure to exonerate Congress. I sign off with great haste as your excellency’s aforementioned
            
              Cwf Dumas
            
          
        